UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-6865


SAVINO BRAXTON,

                    Plaintiff - Appellant,

             v.

ARCANGELO M. TUMINELLI, Attorney at Law,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-cv-00508-JKB)


                                      No. 18-6866


SAVINO BRAXTON,

                    Plaintiff - Appellant,

             v.

JOHN F. PURCELL,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:15-cv-02828-GLR)
Submitted: January 11, 2019                                       Decided: January 24, 2019


Before AGEE and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In No. 18-6865, Savino Braxton appeals the district court’s order denying relief on

his 42 U.S.C. § 1983 (2012) complaint. In No. 18-6866, he appeals the district court’s

orders denying relief on a separate § 1983 complaint and denying his motion for

reconsideration.    We have reviewed the records and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Braxton v. Tuminneli,

No. 1:18-cv-00508-JKB (D. Md. June 22, 2018); Savino v. Purcell, No. 1:15-cv-02828-

GLR (D. Md. Nov. 27, 2017 & June 26, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3